DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the response filed 2/28/2022. Claims 1-7 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 25 USC 102(a)(2) as anticipated by Tsutsumi et al. (US Patent No. 3954658), as evidenced by  “beeswax flavor profile” (http://www.thegoodscentscompany.com/data/ab1029091.html) or Lidija et al. (Standard methods for Apis Mellifera beeswax Research.  Journal of Apicultural Research, 2019, Vol 58, No. 2, pages 1-108.)
Claim 1 is directed toward a topical flavoring product comprising a solid flavoring dispersed in a non-aqueous continuous medium, wherein said medium contains oleic acid and sodium oleate in the relative weight proportions of from 80:20-54:46, which corresponds to a weight ratio of 4:1 – 1.17:1. 
Tsutsumi et al. teaches a composition comprising a solid flavoring dispersed in a non-aqueous continuous medium. (Example 6, column 15, in particular.) The solid flavoring dispersed is beeswax. 
Tsutsumi et al. is silent on the flavor profile of beeswax. However, The Good Scents Company Information System, dated March 16, 2013 evidences that beeswax is a known flavor and fragrance agent.  Similarly, Lidija et al. teaches that beeswax properties, namely, “a characteristic odor, originating from the bees, propolis and honey.  The odor…should be pleasant and honey-like…The taste of beeswax is normally pleasant…” [Page 62]. The non-aqueous continuous medium of Tsutsumi et al. is a medium containing oleic acid and sodium oleate.  Regarding the recitation “topical flavoring product”, it is noted the recitation is in the preamble, and it is directed to the intended use of the claimed product. In the instant case, the product of Tsutsumi et al. is capable of being used as a topical flavoring product.
Tsutsumi et al. teaches oleic acid in the range of 2.5-6.5% and sodium oleate in the range of 0.5 to 1.0% in a composition that is dispersed in non-aqueous continuous medium.  A weight ratio of oleic acid: sodium oleate of 4:1, for example, falls within the claimed range.
Claim 5 recites that the overall proportion of oleic acid and sodium oleate in the product is in the range of 1-20% by weight of the total weight of the continuous medium, oleic acid, sodium oleate and solid flavoring. 
In example 6 in Tsutsumi,  the overall proportion of oleic acid and sodium oleate in the product is 1.08% by weight of the total weight of non-aqueous continuous medium (camellia oil, 25 parts), oleic acid, sodium oleate  (0.072% and 0.48% by weight respectively in 6 parts emulsifier) and solid flavoring (beeswax, 5 parts), falling within the claimed range. 
Claim 6 recites that the proportions of solid flavoring and continuous medium are from 5% to 50% by weight of solid flavoring and from 50% to 95% by weight of continuous medium. Example 6 discloses 5 parts of solid flavoring and 25 parts of continuous medium in 48 parts of component 1, which corresponds to 10.41% solid flavoring   and  52% by weight continuous medium, in component 1, falling within the claimed range. 
Claim 7 recites a flavor concentrate with 20% to 60% of continuous medium.   Example 6 in Tsutsumi discloses 5 parts of solid flavoring and 25 parts of continuous medium in 48 parts of component 1, which corresponds to 52% by weight continuous medium, in component 1, falling within the claimed range.  The term “dilutable” indicates a possibility. When  diluted with oil, to provide a composition with for example 53% by weight oil, the composition would   provide a flavoring product having 1% to 20% by weight of oleic acid and sodium oleate of the total weight of (a) the continuous medium, (b) the solid flavoring, (c)  the oleic acid, and (d) the sodium oleate wherein the (c) oleic acid and (d) sodium oleate are in relative weight proportions of from 80:20 — 54:46, and the proportions of (b) the solid flavoring and (a) the continuous medium are from 5% to 50% by weight of (b) the solid flavoring and from 50% to 95% by weight of (a) the continuous medium.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi   in view of   Allison (US 2,162,904) cited by the applicant in an IDS,  or Misczyk (US 4,526,816) .
Regarding claims 2-4, Tsutsumi, as discussed with reference to claim 1 above,  discloses a topical flavoring product comprising a solid flavoring dispersed in a non-aqueous continuous medium, wherein the medium contains oleic acid in an exemplary  range of 2.5-6.5% and sodium oleate in the range of 0.5 to 1.0%, by weight, for the purpose of that invention.  
Claim 2 recites a range of oleic acid : sodium oleate of 70:30 -56:44, corresponding to a ratio range of 2.33:1 to 1.27:1. The range of 2.33:1 is close to the disclosed weight ratio of 2.5:1  of  oleic acid:sodium oleate, as above.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Claims 3 and 4, recite a weight ratio of oleic acid: sodium oleate in the range of 62.38-58.42  corresponding to a ratio of 1.63:1; and 60:40, corresponding to a ratio of 1.5:1 respectively. 
According to the current disclosure, the purpose of the claimed ratios is based on experimental results wherein the inventor “found that it is possible to keep such solid flavorings in suspension for long periods…..without the necessity to stop for maintenance”. However, the claimed invention is not restricted to a suspension of solid flavorings in oil.   Further, although a “non-aqueous continuous medium” is broadly claimed, the current disclosure does not support a “non-aqueous continuous medium” other than an oil. 
Furthermore, the open-ended transitional phrase “comprising’ in the independent claim and the phrase “which contains” do not preclude additional ingredients in a dispersed flavoring composition including for example solubilizers, the presence of sodium oleate in an aqueous phase, a colloidal dispersion, or emulsion of oleic acid and sodium oleate.
Tsutsumi discloses surfactant compositions comprising oleic acid and sodium oleate having HLB values in the range of 8.2-13.2 (Table 5). It is known that oleic acid has HLB of 1 and sodium oleate has an HLB value greater than 12. It would have been obvious to one of ordinary skill in the art to experimentally optimize the composition of an   emulsifying agent for a selected non-aqueous continuous medium, based on the end use of the composition, with a reasonable expectation of success.
Additionally, coating compositions comprising oleic acid and sodium oleate are disclosed in prior art. For example, Allison discloses adding 1/2% oleate and 1% oleic acid (page 2 column 1 lines 42-45) to make a stable composition of oil and active component that can be uniformly sprayed (good spreading), the combination of oleate and oleic acid functioning as an internal emulsifier (page 1 column 2 lines 3-6) . This corresponds to a ratio of oleic acid to sodium oleate (page 3 column 1 line 61) of 2:1, which is close to the claimed ranges.
Misczyk   discloses an emulsion of oleic acid having an experimentally optimized ratio of oleic acid: oleate of 2:1 to 1:1 (see abstract) which encompasses the claimed ranges. 
Claims 2-4 are therefore prima facie obvious in view of the art. 
Response to Arguments
	Applicant’s argument regarding the characterization of beeswax as a solid flavoring agent are not persuasive because as pointed out in the EFSA document, a copy of which was provided by the applicant, (page 8) under the heading “5: Existing authorizations and evaluations” , the document states that “[I]n the USA, beeswax (yellow and white) is affirmed as GRAS. It is used as a flavoring agent and adjuvant, as a lubricant, and as a surface-finishing agent.”  The text on page 9 pointed out by the applicant  is directed to “In addition to the current permitted uses of beeswax ...
a petitioner has also applied for its use as a carrier for flavors.” Therefore, applicant’s argument is not persuasive.
	Regarding applicant’s comment “[T]here is no indication that a person having ordinary skill in the art would be successful in an endeavor of utilizing Components (II) and (III) without Components (I) and (IV),” it is pointed out that  the claimed invention only requires “ a solid flavoring dispersed in a non-aqueous continuous medium, wherein said medium contains oleic acid and sodium oleate in the relative weight proportions of from 80:20 — 54:46.”  These limitations are disclosed in Tsutsumi.
	For these reasons, applicant’s arguments are not persuasive, and the rejection is maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793